Citation Nr: 1644873	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a spine disability, to include as secondary to the service-connected residuals of a right ankle sprain, status post reconstruction with degenerative arthritis and scar.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disability, to include as secondary to the service-connected residuals of a right ankle sprain, status post reconstruction with degenerative arthritis and scar.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected residuals of a right ankle sprain, status post reconstruction with degenerative arthritis and scar.



REPRESENTATION

Veteran represented by:	Disabled American Veterans

    
WITNESSES AT HEARING ON APPEAL

Veteran and W.L.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a June 2016 Travel Board hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the claims to reopen service connection for a lower back and bilateral knee disability, to include secondary to the service connected right ankle sprain.  The Veteran did not perfect an appeal, and the decision is final.

2.  The evidence associated with the claims file subsequent to the November 2005 rating decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding a connection between a low back and bilateral knee disability and service (i.e., nexus) or that such disability is caused or aggravated by the service-connected right ankle sprain.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims.

3.  The Veteran does not have a diagnosis of a hip disability.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for a lower back and bilateral knee disability is final.  U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the November 2005 rating decision is not new and material to reopen the claims of service connection for a lower back and bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Collectively, in July 2010 and July 2011, notice letters were sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.

In 2006, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which addressed notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

The July 2010 notice letter informed the Veteran of the basis of the prior final denial and the specific evidence needed to reopen his claims.  It advised the Veteran of the applicable laws and regulations and the general information and evidence necessary to reopen a service connection claim.  Kent, 20 Vet. App. at 1.  The July 2010 notice constituted adequate notice to him under the circumstances of this case: it explained the need to submit new and material evidence with direct reference to the basis of the prior final denial in this case.  Accordingly, the notification complied with the specificity requirements of Kent.  The VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Further, review of the transcript from the June 2016 hearing before the undersigned reveals substantial compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records (STRs) and VA treatment records are included in the record.

The RO provided the Veteran with a VA examination in July 2011.  The medical examination report includes all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiner considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as his subjective complaints as it is related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the examination report is adequate, and there is no need for further medical examination or medical opinion.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In fact, the Veteran testified that he has not received any private treatment for his disabilities.  (See Hearing Transcript, p. 4).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal and will proceed with appellate review.

II.  New and Material Evidence for Back and Knees

The Veteran is seeking to reopen a previously denied claim of service connection for back and bilateral knee disabilities.  Generally, a claim which has been denied and becomes final may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 2005 rating decision, the RO denied the claim to reopen service connection for his back and bilateral knee disabilities because the conditions were not shown in service and were not shown to be secondary to the service-connected residuals of right ankle sprain.  The evidence considered at that time consisted of: STRs dated from October 1986 through June 1990, a June 2005 VA examination, treatment records dated from December 2003 through May 2005, August 2003 Rating Decision, and various lay statements.  This is the last final denial.

The Veteran did not file a timely notice of disagreement and the November 2005 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103 (2015).  New and material evidence sufficient to reopen the claims was not submitted within a year of this decision.

In July 2010, the Veteran requested to reopen the claims on the basis that his back and bilateral knee disabilities were caused by the service-connected right ankle disability.  

Since the time of the prior final denial, the evidence of record, in part, consists of: VA examinations conducted in September 2010 and July 2011, VA treatment records, lay statements, and testimony.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  The evidence submitted in connection with the current claims does not constitute new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  The medical evidence submitted does not establish any connection between the back and bilateral knee disabilities and service, or between the service-connected right ankle disability.  While the evidence continues to show treatment for back and knee pain, the evidence does not establish that the conditions are related to military service or to his service-connected right ankle disability.  Here, new and material evidence would consist of evidence not previously considered which was relevant and probative of the issue of establishing that the back and knee disabilities were related to military service or that they were caused by the service-connected right ankle disability.  In June 2011, a VA physician opined, in part, that the records were silent for a period of approximately 6 years that would document continued complaints or treatment of a bilateral knee disability and that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  With regards to the back, the examiner stated, in part, that the lumbar condition was not related to his complaint of back pain in June 1988.  He also indicated that the Veteran sustained a significant injury in 1998, which was more likely the etiology of his current condition.  In sum, the negative evidence regarding nexus is not new and material evidence.  The Veteran did not submit any medical evidence to support his contentions.

With regard to the Veteran's testimony, when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, these statements still do not represent evidence both not previously submitted to agency decision makers and relating to a previously unestablished fact.  Specifically, the Veteran must establish a nexus to service or a service-connected disability.  A worsening of symptoms does not tend to substantiate the underlying claim for service connection; thus such evidence is not new and material to reopen service connection.
New and material evidence has not been added to reopen the claims of service connection for bilateral knee and back disabilities.  The preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III.  Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


IV.  Right Hip Disability

The Veteran asserts that he suffers from a right hip disability, to include as secondary to his service-connected right ankle disability.

The Veteran is not currently diagnosed with a right hip disability.  Because the Veteran has no diagnosis of a right hip disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the weight of the evidence is against a finding that he has a right hip disability.  The VA treatment records reflect that he complained of right hip pain.  However, a VA examination revealed normal range of motion with a flexion of 0-125 degrees, an extension of 0-30, and an abduction of 0-45 degrees.  There was no pain elicited with the aforementioned range of motion.  There was no additional limitation following three repetitions of motion.  An x-ray was within normal limits.  The examiner diagnosed normal hips.  Further, VA treatment records showed no diagnosis of a right hip disability.

The Veteran has frequently attributed the symptoms he has experienced to service and/or his service-connected ankle disability.  Although the Veteran, as a lay person, is competent to report any symptoms he has experienced, he is not competent to diagnose a right hip disability because the diagnosis of a right hip disability requires medical expertise and falls outside the realm of common knowledge of a lay person.  Consequently, the Veteran's purported opinion attributing the current symptoms to a right hip disability diagnosis and its nexus to service is of no probative value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Because the weight of the evidence shows no diagnosis of a right hip disability immediately prior to the claims process or during the appellate period, the preponderance of the evidence is against the claim, and service connection is not warranted for a right hip disability.  38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a back disability, is denied.

New and material evidence having not been received, the appeal to reopen service connection for a bilateral knee disability, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right ankle sprain, is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


